I concur in the opinion of Mr. Justice BUTZEL except as stated herein, and for the reasons stated herein.
In Packard Motor Car Co. v. Unemployment CompensationComm., 320 Mich. 358, two members of this Court joined with Mr. Justice SHARPE in holding that Act No. 360, Pub. Acts 1947 (Stat. Ann. 1947 Cum. Supp. § 17.531), was intended to change the previous meaning of section 29 of the unemployment compensation act as regards the length of time *Page 192 
an individual was disqualified from benefits when her unemployment was due to pregnancy.
In the same case Mr. Justice BUTZEL wrote that said Act No. 360 was merely intended to clarify the previous meaning of said section 29 in the above regard and the meaning was not changed thereby. Only two members of this Court joined Mr. Justice BUTZEL in his opinion.
I felt that the question before us for decision was the construction of section 29 of the act as regards the duration of the disqualification from benefits due to pregnancy, as it stood prior to the 1947 amendment, and that it mattered not whether the 1947 legislature intended to change the law or merely to clarify it. Why put the cart before the horse?
I concurred in the result reached by Mr. Justice SHARPE because I felt that he had properly construed section 29 as it read before the 1947 amendment, thereby following the construction adopted by the unemployment compensation commission. Mr. Justice DETHMERS joined in this view. The divergence of opinion between Mr. Justice SHARPE and Mr. Justice BUTZEL as to the intent of the 1947 act was not settled.
Mr. Justice BUTZEL now writes in the instant case that said Act No. 360, Pub. Acts 1947, was intended to clarify section 28
of the unemployment compensation act whereby it adds "and is seeking work" to said section 28 (a). I concur in the result reached by Mr. Justice BUTZEL for the reasons stated in his opinion, with the exception of his reference to the intent of the 1947 legislature in writing those words into section 28 (a). I still feel that it matters not what the intent of the 1947 legislature was, in enacting the amendment. We are construing the act as it read previous to the 1947 amendment. It is not controlling of decision here, nor in the Packard *Page 193 Motor Case, supra, what the legislative intent was in 1947.
In the Packard Motor Case Mr. Justice SHARPE said that the meaning of section 29 in the particular herein noted, was changed by the 1947 legislature. In the instant case Mr. Justice BUTZEL says that in the particular herein noted, the addition of the words "and is seeking work" indicates merely a clarification, not a change, in the previous law in said section 28. But I know of no rule of statutory construction that prevents the legislature from amending one section (29) of the unemployment compensation law in such a way as to change its effect, and from amending in the same act another section (28) in such a way as merely to clarify the previous meaning of the act.
DETHMERS, J., concurred with BOYLES, J.